UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30 , 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-17232 Commission File Number FACT CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0888594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 Railroad Place, Belleville, New Jersey (Address of principal executive offices) (Zip Code) 732-922-0911 (Registrant’stelephone number, including area code) 5614E Burbank Rd. SE., Calgary, Alberta T2H 1Z4 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 19,257,259 common shares outstanding as of August 9, 2011 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) FACT CORPORATION TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 PART II – Other Information Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 1 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the six month period ended June 30, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2011.For further information refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Page Interim Consolidated Financial Statements ( unaudited prepared by management) F-1 Interim Consolidated Balance Sheet ( unaudited prepared by management) F-2 Interim Consolidated Statements of Operations and Comprehensive Loss ( unaudited prepared by management) F-3 Interim Consolidated Statements of Cash Flows ( unaudited prepared by management) F-4 Notes to Interim Consolidated Financial Statements ( unaudited prepared by management) F-5 to F-14 2 FACT CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Stated in US Dollars) (UNAUDITED – PREPARED BY MANAGEMENT) F-1 FACT CORPORATION INTERIM CONSOLIDATED BALANCE SHEET (Unaudited– prepared by Management) ASSETS June 30, 2011 December 31, 2010 Current Assets Cash $ $ Accounts receivable (Note 4) Inventory Prepaid expense (Note 5) Total Current Assets Intellectual property (Note 3) Total Assets $ $ Liabilities and Stockholders' Deficiency Current Liabilities Accounts payable and accrued liabilities (Note 7) $ $ Accounts payable, related parties (Note 12) Customer deposits (Note 5) - Short-term loans, related parties (Note 12) Short-term loans (Note 9) Current portion of long-term debt, acquisition cost payable (Note 3) Total current liabilities Line of credit, net of discount (Note 8) Long term debt, convertible notes payable, net of discount (Note 6) Long-term debt, acquisition cost payable (Note 3) Total Liabilities Stockholders' Deficiency Class A Common stock – no par value per share;Shares authorized: 100,000,000;19,245,162 and 19,238,912 shares issued and outstanding as at June 30, 2011 and December 31, 2010 respectively Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes form an integral part of these interim consolidated financial statements. F-2 FACT CORPORATION INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS COMPREHENSIVE LOSS (Unaudited - prepared by Management) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenue: Net sales $ $ $ Rental income - - Total revenue Cost of sales Gross profit Operating expenses: Professional fees Depreciation Marketing and advertising expense Research and development expense - - General and administrative Total operating expense Loss from operations ) Gain on debt forgiveness - - Interest expense ) Net loss $ ) $ ) $ ) $ ) Per common shares data, basic and diluted: Net loss $ ) $ ) $ ) $ ) Weighted average number of Class A common shares outstanding, basic and diluted Comprehensive income: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustments ) ) Total comprehensive income $ ) $ ) $ ) $ ) The accompanying notes form an integral part of these interim consolidated financial statements. F-3 FACT CORPORATION INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited– prepared by Management) Six months ended June 30, 2011 June 30, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of discounts and premiums Accrued interest Shares issued for consulting services - Stock-based compensation Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid expense ) Accounts payable and accrued liabilities Customer deposits - Net cash used in operating activities ) ) Cash flows from investing activities: Net cash used in investing activities: - - Cash flows from financing activities: Additions to short-term loans from related parties - Additions to short-term loans Repayments ofshort-term loans ) - Proceeds from issuance of unit private placements - Reduction to acquisition cost payable ) ) Net cash provided by financing activities ) Effect of foreign exchange on transactions ) Net increase (decrease) in cash ) ) Cash at beginning of year Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flow information: Interest paid $ $ - Income taxes paid (refund) - - The accompanying notes form an integral part of these interim consolidated financial statements. F-4 FACT CORPORATION Notes to the Interim Consolidated Financial Statements for the Six Months Ended June 30, 2011 (Unaudited – prepared by Management) Note 1 – Operations and Organization: Organization The Company was incorporated under the laws of the State of Colorado on August 3, 1982 as Capital Reserve Corporation for the purpose of operating as a financial services holding company.The Company commenced operations soliciting various life, accident and health insurance policies in three states in the U.S. until October 1994 when it could no longer meet certain requirements to continue operations. The Company carried out various other operations between 1995 and the close of fiscal 1998, all of which operations had ceased by early 1999. In 1999, the Company's principal place of business moved to Canada. In December 1999, the Company formed a wholly-owned subsidiary, Capital Reserve Canada Limited, an Alberta corporation ("Capital Canada"), to locate and acquire producing oil and gas assets in Canada.This subsidiary was divested in fiscal year 2004 by way of a distribution of shares to the shareholders of the Company. On November 7, 2001, the Company entered into a Share Exchange Agreement with the shareholders of Food and Culinary Technology Group Inc. (“FACT Group”), a Nevada corporation, whereby all of the issued and outstanding shares of FACT Group were exchanged for 2,000,000 shares of the Company’s Class C common stock (Note 2) and FACT Group became a wholly-owned subsidiary. On February 8, 2002, the Company changed its name to FACT Corporation. On July 23, 2002, the Company formed a wholly-owned subsidiary, Wall Street Real Estate Limited (“WSRE”), an Alberta corporation. WSRE purchased from the Company, certain commercial real estate located at 1528-1530 9thAvenue S.E., Calgary, Alberta, Canada.This commercial property was divested during fiscal 2005.During the fiscal year ended December 31, 2010, WSRE ceased commercial leasing operations. As of June 30, 2011, the Company has two wholly-owned subsidiaries, FACT Group and WSRE.FACT Products Inc., a Nevada corporation, a company that currently has operations in the international supplement markets, was incorporated in November 2001 and is a wholly-owned subsidiary of FACT Group. Operations - Functional Food Business The Company entered the functional food industry in November 2001 with the acquisition of FACT Group.During the fiscal year ended December 31, 2002, FACT Group commenced sales of products manufactured from its proprietary functional food formulations. During 2010, FACT Group expanded its product portfolio to include a line of retail bake mixes under its Nutrition First brand. Additionally in August 2010, FACT Group reactivated its dormant subsidiary FACT Products Inc. to market and sell a line of natural supplement products to the international marketplace under both branded and private label formats.All revenues during the current fiscal year were derived from these ongoing operations in the food and natural product supplements industry. The Company is expanding its operations in fiscal 2011 to include branded ready to eat bakery snack formats under its Nutrition First TMbrand. The Company, through its subsidiaries continues to pursue further commercial and retail supply and licensing contracts for its existing and newly developed lines of functional food formulations, bakery premixes and natural supplement products.The core focus of all the Company’s products is “better for you” with a focus on First in Fiber TMacross the bakery segment and natural supplement products across the natural products channel. F-5 FACT CORPORATION Notes to the Interim Consolidated Financial Statements for the Six Months Ended June 30, 2011 (Unaudited – prepared by Management) Note 1 – Operations and Organization (Continued): Preparation of Interim Financial Statements The accompanying unaudited interim consolidated financial statements of FACT Corporation (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim consolidated financial information and pursuant to the rules and regulations of the SEC. Accordingly, they do not include all the information and footnotes required by GAAP for complete consolidated financial statements. However, management believes that the disclosures made are adequate to make the information not misleading. Management has evaluated subsequent events through the date the financial statements were issued. In the opinion of management, all adjustments necessary to present fairly the financial position as of June 30, 2011 and the results of operations and cash flows presented herein have been included in the financial statements. All such adjustments are of a normal and recurring nature.The unaudited interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC on August15, 2011. Reclassification Certain prior year amounts have been reclassified for consistency with the current period presentation. These reclassifications had no effect on the reported results of operations. During the most recently completed six month period ended June 30, 2011, the Company determined to consolidate certain line items on its statements of operationsto one line item entitled “General and administrative expenses”. Note 2– Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board issued guidance related to the financial statement presentation of other comprehensive income (OCI). The guidance requires that OCI be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. This new guidance is effective for fiscal years, and interim periods, beginning after December 15, 2011. Adoption of this guidance only impacts presentation and disclosure of OCI, with no impact on the Company’s results of operations, financial position or cash flows. Note 3 - Acquisition of Food and Culinary Technology Group Inc. (“FACT”), Intellectual Property, and Issuance of Class C Common Stock On November 20, 2001, the Company acquired all of the issued and outstanding shares of FACT Group in exchange for 2,000,000 shares of the Company’s Class C common stock. The acquisition is treated as an asset acquisition and the Class C shares issued upon the acquisition have been valued based on an analysis of FACT Group’s future cash flows, discounted at a rate of 20% to present day and impaired at a rate of 50% to account for the high risk factor associated with the nature of the start-up of operations in a relatively unknown category of the food market, functional foods. The assets acquired consist principally of certain intellectual property, formulas, patent rights and other intangible assets. The value attributed to the Class C common shares is $490,374, which amount has been amortized annually on a straight line basis over a period of 10 years commencing December 2003, following the successful completion of two years of revenue generating operations. The 2,000,000 shares of the Company’s Class C common stock that were issued on November 20, 2001, were convertible into a total of 12,000,000 shares of the Company’s Class A common stock.On August 6, 2003, the Company completed a 4 for 1 reverse split which impacted its Class A common stock.The consolidation did not impact the Class C holders, and as a result an amount of $288,000, which represents the award benefit to the holders of the Class C common stock at the date of the reverse split, discounted at a rate of 80% due to the illiquidity in the market for the Company’s Class A common shares, was expensed in the fiscal year ended December 31, 2003.As of February 11, 2004, all of the holders of the Company’s Class C common stock elected to convert all of their shares into shares of Class A common stock.During the second quarter of fiscal 2004, the Class C common stock was canceled and a total of 12,000,000 shares of Class A common stock were issued. F-6 FACT CORPORATION Notes to the Interim Consolidated Financial Statements for the Six Months Ended June 30, 2011 (Unaudited – prepared by Management) Note 3 – Acquisition of Food and Culinary Technology Group Inc. (“FACT Group”), Intellectual Property, and Issuance of Class C Common Stock (Continued): Prior to the acquisition, FACT Group had entered into an agreement to acquire certain intellectual property, formulas, patent rights and other intangible assets (the “Intellectual Property”) owned by F.A.C.T. Group LLC, a New Jersey limited liability company (the “LLC”), for $2,000,000 to be paid in cash pursuant to terms described herein and by the issuance of shares of FACT Group’s common stock. In August 2003, the Company and the member owners of LLC entered into a Settlement Agreement to resolve certain disputes and claims that had arisen between the parties. As a result, the parties agreed that the following consideration would be paid in connection with the acquisition of the Intellectual Property: a. Royalty payments shall be paid to the LLC calculated on the sale of bakery and pasta products at a rate of $0.05 per pound of premix sold until a total of $2,000,000 has been paid. b. FACT Group is obligated to make minimum royalty payments each year. For 2011, the minimum amount of royalty payments to be made is $219,620. For 2012, the amount increases by 30% to $285,506.In 2013, all remaining royalties become due and payable. c. An additional royalty payment of $20,000 was made to the LLC in 2003. d. Additional consideration of up to $233,333 to be paid to two (2) of the LLC’s member owners in monthly payments over the period of time commencing on September 1, 2003 through December 2006. Such amount was to be decreased in the event that such member owners personally earned more than a certain amount in any of the stated years or if the amount of royalty payments was in excess of $150,000 in any year.The amounts paid to the LLC owners with respect to this provision were expensed annually as consulting fees.At the close of fiscal 2006, the Company fulfilled the requirements under this provision and a total of $177,686 had been paid as additional consideration. ASC 350, “Goodwill and Other Intangible Assets” addresses financial accounting and reporting: (1) at the date of acquisition of goodwill and intangible assets apart from goodwill acquired other than in a business combination and (2) all goodwill and intangible assets apart from goodwill subsequent to their acquisition. A principal requirement of this statement is to determine the useful lives of intangible assets and amortize or not amortize the intangible assets accordingly. Intangible assets apart from goodwill with finite lives are to be amortized over their useful lives to their residual value, if any, whereas goodwill and intangible assets apart from goodwill with indefinite lives are not to be amortized. Another principal requirement of this statement relates to impairment of intangible assets. This statement, in its entirety, became effective for the Company on January 1, 2002. Certain provisions of the statement were effective July 1, 2001 since the intangible assets were acquired after that date. Management believes that currently the intangible assets have a ten-year useful life, and the intangible assets are being amortized over ten years. Note 4 – Accounts Receivable: The Company’s accounts receivable consists solely of trade receivables totaling $152,854 as at June 30, 2011 and $200,371 as of December 31, 2010. Note 5 -Prepaid expense and Customer deposits The Company records payments received from customers before product is delivered as customer deposits on the consolidated balance sheets. The Company records payments made to vendors before product is received as prepaid expense on the consolidated balance sheets. F-7 FACT CORPORATION Notes to the Interim Consolidated Financial Statements for the Six Months Ended June 30, 2011 (Unaudited – prepared by Management) Note 6–Convertible bonds: 8% unsecured convertible notes due 2012: On September 11, 2009, the Company entered into debt settlements with its creditors to settle a total of $1,304,172 by way of convertible loans. Under the term of the convertible loans, the creditors have executed loan agreements for a period of three years; with interest payable annually at 8% per annum compounded monthly. The loans are unsecured and convertible for a period of one year into shares of the Company’s Class A common stock at a deemed price of $0.15 per share, for a total issuance of 8,694,481 shares, if converted. During the third quarter of 2010, the Company renegotiated the term of the loans and a two year extension for conversion on the same terms was granted. Based on new accounting standards on convertible bonds effective in 2009, the convertible bonds are recorded using fair market value of comparative straight bond with all similar features other than convertible feature. The difference between fair market value and bond principle is recorded as unamortized bond discount and will be amortized through the life of the bond which is 3 years. The effective interest rate on the liability component was 10% per annum compounded monthly which was the best estimation by management. This rate was used to accrue interest expense as the standards required. The discount on the 8% unsecured convertible notes is being amortized to interest expense using the effective interest method, over the life of the debt instrument. The carrying value of the financing is as follows: June 30, 2011 December 31, 2010 8% unsecured convertible notes, at face value $ $ Less: unamortized discount ) ) Carrying value $ $ The 8% unsecured convertible notes bear interest at the rate of 8% per year compounded monthly. Interest expense recorded related to the amortization of debt discount and interest expense at the contractual rate was as follows: 3 Months Ended 6 Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Amortization of debt discount $ Interest at contractual rate $ The Company did not make any payments towards principal or interest to the note holders during the six month period ended June 30, 2011.An amount of $194,842 in accrued interest remains due and payable as at June 30, 2011. 6% secured convertible debenture due 2012: On September 11, 2009, the Company renegotiated an outstanding debenture due in December 2009.As a result, the Company entered into a new debenture agreement in the amount of $317,517 with Ultimate Resort Destinations Inc. (“Ultimate”).Ultimate currently holds a debenture over the shares of Food and Culinary Technology Group Inc. (FACT Group Inc.), the Company’s wholly-owned subsidiary operating in the customized nutrition solutions industry. The debenture was secured by all assets of the Company. The debenture has been rewritten for a period of three years, with interest payable at 6% per annum.The debenture is convertible for a period of two years into the Company’s Class A common stock at a deemed price of $0.14 per share, for a total issuance of 2,267,980 shares, if converted prior to September 11, 2011. F-8 FACT CORPORATION Notes to the Interim Consolidated Financial Statements for the Six Months Ended June 30, 2011 (Unaudited – prepared by Management) Note 6–Convertible bonds (Continued): Based on new accounting standards on convertible bonds effective in 2009, the convertible bonds are recorded using fair market value of comparative straight bond with all similar features other than convertible feature. The difference between fair market value and bond principle is recorded as unamortized bond discount and will be amortized through the life of the bond which is 3 years. The effective interest rate on the liability component was 6% per annum which was the best estimation by management. This rate was used to accrue interest expense as the standards required. The discount on the 6% secured convertible debenture is being amortized to interest expense using the effective interest method, over the life of the debt instrument. The carrying value of the financing is as follows: June 30, 2011 December 31, 2010 6% secured convertibledebenture, at face value $ $ Less: unamortized discount ) ) Carrying value $ $ The 6% secured convertible debenture bears interest at the rate of 6% per year. Interest expense recorded related to the amortization of debt discount and interest expense at the contractual rate was as follows: 3 Months Ended 6 Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Amortization of debt discount $ Interest at contractual rate $ $ $ The Company did not make any payments towards principal or interest to the note holders during the six month period ended June 30, 2011.An amount of $34,292 in accrued interest remains due and payable as at June 30, 2011. Note 7 – Accounts Payable and Accrued Liabilities A summary of accounts payable and accrued liabilities as of June 30, 2011 and December 31, 2010 is as follows: June 30, 2011 December 31, 2010 Accounts payable – trade $ $ Accounts payable – interest Accrued liabilities Payroll liabilities $ $ Note 8 – Line of Credit On December 1, 2010, the Company entered into a two-year loan agreement (the “Loan”) with a third party (the “Lender”) to secure funds for use in managing accounts receivable and supplier payments. Under the loan agreement, the Company has access to a revolving line of credit in the amount of $255,950 ($250,000 Canadian Dollars) (the “Principal Sum”) to be used for the sole purpose of retiring accounts payable associated with open receivables, on a timely basis. F-9 FACT CORPORATION Notes to the Interim Consolidated Financial Statements for the Six Months Ended June 30, 2011 (Unaudited – prepared by Management) Note 8 – Line of Credit (Continued): As consideration for the Loan, FACT Corporation issued the Lender a total of 250,000 Share Purchase Warrants, each Warrant entitling the Holder to purchase 1 share of the Class A Common Stock of FACT Corporation at a purchase price of $0.30 USD in year one and $0.35 USD in year two from the date of the Loan.In addition to the share purchase warrants the Lender was granted collateral in the form of a reservation notice to the Company’s transfer agent for 1,000,000 shares of the Company’s common stock to be immediately issued and released to the Lender upon notification of an event of default on the Loan. Upondefault, all collateral which may be by the way of purchase orders or the shares will become the property of the Lender. Under the terms of the secured promissory note, should the shares be issued, the lender will have the right to sell the collateral shares and apply any proceeds against the balance until the note and any outstanding interest is paid in full.Any remaining shares not required to be sold will be returned to the Company.Should the collateral not retire the loan then the Lender will have the right to pursue such other remedies of collection as may be required. ASC Topic 470 requires the proceeds of debt issued with detachable stock purchase warrants to be allocated between the debt and stock warrants based on relative market values. The warrants valued at $114,087 using the Black-Scholes valuation technique are included in the debt discount and are subject to be amortized over 2 years. The carrying value of the financing is as follows: June 30, 2011 December 31, 2010 Line of Credit, at face value $ $ Less: unamortized discount ) ) Carrying value $ $ The Company shall accrue and pay monthly, on the first day of the following month, payments of interest only calculated on the Principal Sum in the amount of eight percent (8%) per annum for so long as the Loan is outstanding.On such dollar amounts that have been drawn down upon from the Principal Sum (herein referred to as the “Factored Amount”), the Company shall accrue for such number of days as the Factored Amount is outstanding interest at a rate of one and a half percent (1.5%) per month, which shall be payable on the first day of following month. During the six month period ended June, 2011, $174,340 (CAD $170,287) was drawn down upon from the principal amount. Interest expense recorded related to the amortization of debt discount and interest expense at the contractual rate was as follows: 3 Months Ended 6 Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Amortization of debt discount $ $
